                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        JANE DOE 1, et al.,                              Case No.18-cv-02349-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DEFENDANTS’
                                                   v.                                        JURISDICTIONAL DISCOVERY
                                  10
                                                                                             REVIEW AND PRODUCTION
                                  11        KIRSTJEN NIELSEN, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On January 22, 2019, the Court held a discovery status conference to discuss the status of

                                  14   jurisdictional discovery. Dkt. No. 157. Based on that discussion, the Court orders further

                                  15   proceedings as follows:

                                  16   1.       Documents Collected for Review
                                  17            Defendants advised the Court that USCIS and the Department of State have completed

                                  18   their collection of documents potentially responsive to plaintiffs’ requests for jurisdictional

                                  19   discovery. USCIS has identified 807 documents that still need to be reviewed for production, and

                                  20   the Department of State has identified 14,396 documents that still need to be reviewed for

                                  21   production. At this time, defendants have a team of about five Department of State attorneys,

                                  22   including Margaret Pickering (Attorney-Advisor in the Office of Human Rights and Refugees in

                                  23   the Department of State’s Office of the Legal Advisor), who are expected to be able to devote

                                  24   approximately 60 person-hours per week collectively to the review of the remaining documents.

                                  25   However, defendants indicated they were not able to provide a schedule for completion of the

                                  26   document review.

                                  27            The Court remains concerned that, even with the additional agency resources available for

                                  28   this review project, there is no way the over 15,000 documents that remain can be reviewed within
                                   1   a reasonable period of time without the assistance of the attorneys and/or their support teams from

                                   2   the Department of Justice who are responsible for this matter. In the five months since the Court

                                   3   first ordered jurisdictional discovery, defendants have produced only 2,656 responsive documents.

                                   4   Dkt. No. 149 at 2.

                                   5          In the status report due on February 13, 2019, defendants shall advise the Court of their

                                   6   anticipated schedule for review and production of the remaining documents, taking into account

                                   7   the number of documents that need to be reviewed, the nature of the documents (e.g., emails,

                                   8   policy documents, etc.), the pace at which the reviewers will work (i.e., number of documents per

                                   9   hour or per day), and whether attorneys and other legal staff from the Department of Justice can

                                  10   assist with the initial review (as opposed to merely “second-line” review).

                                  11   2.     Policy-Related Documents
                                  12          Defendants represented that USCIS and the Department of State have produced all
Northern District of California
 United States District Court




                                  13   responsive documents that describe Security Advisory Opinions (SAOs) vetting changes,

                                  14   including policy-related SAO Requirements Review Board (SAORRB) documents and refugee-

                                  15   specific SAO documents. Plaintiffs say that they cannot identify these documents within the

                                  16   production defendants have made to date. Ms. Pickering advised that defendants can identify

                                  17   these documents by Bates number.

                                  18          Accordingly, by February 11, 2019, defendants shall identify these documents by Bates

                                  19   number and provide that identification to plaintiffs.

                                  20   3.     Discovery Disputes That Require Resolution
                                  21          From the discussion at the conference, it appears that at least two discovery disputes

                                  22   require briefing and submission to the Court.

                                  23          a.      Metadata Fields
                                  24          The parties dispute which metadata fields should be included with defendants’ production

                                  25   of electronically stored information (ESI). The parties shall submit a joint discovery letter

                                  26   pursuant to the Court’s Standing Order for Civil Cases regarding this dispute no later than

                                  27   February 12, 2019.

                                  28          To the extent defendants contend that certain fields should not be included because they
                                                                                         2
                                   1   expose privileged or other information that must be redacted and therefore impose an undue

                                   2   review burden on defendants, defendants should explain the basis for their assertions of privilege

                                   3   and or other grounds for redaction. The Court does not expect the parties to brief each and every

                                   4   instance in which defendants have redacted information; rather, the Court wishes to understand the

                                   5   nature of the redactions and how they impact the issue of which metadata fields should be

                                   6   included in the production of ESI. In connection with this dispute, the Court encourages counsel

                                   7   to review this District’s E-Discovery (ESI) Guidelines (https://cand.uscourts.gov/

                                   8   eDiscoveryGuidelines) before submitting the dispute to the Court.

                                   9           For this dispute only, the parties may have 2,000 words each for the statement of their

                                  10   respective positions, instead of 1,500 words. The parties may attach a list or description of the

                                  11   metadata fields at issue as an exhibit to their letter.

                                  12           b.      Other Potential Policy-Related Documents
Northern District of California
 United States District Court




                                  13           Plaintiffs expressed concern that two categories of relevant and responsive policy-related

                                  14   documents have not been produced—specifically, CARRP and Inter-Agency Checks documents.

                                  15   Defendants contend that these documents are not within the scope of the jurisdictional discovery

                                  16   ordered by the Court and are not responsive to plaintiffs’ requests. The parties shall submit a joint

                                  17   discovery letter pursuant to the Court’s Standing Order for Civil Cases regarding this dispute no

                                  18   later than February 19, 2019, unless the parties mutually agree to a different date.

                                  19          c.      Other Discovery Disputes
                                  20           The parties may submit joint discovery letters concerning other matters not described

                                  21   above as needed pursuant to the Court’s Standing Order for Civil Cases.

                                  22           IT IS SO ORDERED.

                                  23   Dated: February 5, 2019

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
                                                                                            3
